.In an action for alleged breach of a lease (1st cause of action) and for conversion of the proceeds of an alleged assignment of such lease (2d cause of action), the defendants appeal from an order of the Supreme Court, Nassau County, dated March 15, 1960, which denies their cross motion for summary judgment dismissing the complaint and for an affirmative judgment in favor of the corporate defendant on the three counterclaims asserted by it in its answer. Order affirmed, with $10 costs and disbursements. In our opinion, Special Term properly held that there were substantial issues of fact which could not be determined upon conflicting affidavits. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.